17-633
     Wang v. Whitaker
                                                                                  BIA
                                                                          A098 975 831

                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                   SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 22nd day of January, two thousand nineteen.
 5
 6   PRESENT:
 7            PIERRE N. LEVAL,
 8            JOSÉ A. CABRANES,
 9            GERARD E. LYNCH,
10                 Circuit Judges.
11   _____________________________________
12
13   YAOHE WANG,
14            Petitioner,
15
16                      v.                                       17-633
17                                                               NAC
18
19   MATTHEW G. WHITAKER, ACTING
20   UNITED STATES ATTORNEY GENERAL,
21            Respondent.
22   _____________________________________
23
24   FOR PETITIONER:                    Dehai Zhang, Flushing, NY.
25
26   FOR RESPONDENT:                    Chad A. Readler, Acting Assistant
27                                      Attorney General; Russell J.E.
28                                      Verby, Senior Litigation Counsel;
29                                      Kristen Giuffreda Chapman, Trial
30                                      Attorney, Office of Immigration
31                                      Litigation, United States
32                                      Department of Justice, Washington,
33                                      DC.
1        UPON DUE CONSIDERATION of this petition for review of a

2    Board of Immigration Appeals (“BIA”) decision, it is hereby

3    ORDERED, ADJUDGED, AND DECREED that the petition for review

4    is DENIED.

5        Petitioner Yaohe Wang, a native and citizen of the

6    People’s Republic of China, seeks review of a February 24,

7    2017, decision of the BIA, denying his motion to reopen.                   In

8    re Yaohe Wang, No. A098 975 831 (B.I.A. Feb. 24, 2017).                    We

9    assume the parties’ familiarity with the underlying facts and

10   procedural history in this case.

11       The applicable standards of review are well established.

12   See Jian Hui Shao v. Mukasey, 546 F.3d 138, 168-69 (2d Cir.

13   2008); Pierre v. Holder, 588 F.3d 767, 772 (2d Cir. 2009).

14   Wang sought reopening after the BIA summarily dismissed his

15   appeal   of   an   immigration      judge’s    denial   of     relief   from

16   removal,   asserting       that    he   had   not   received   a   briefing

17   schedule. “[A] motion to reopen shall state the new facts

18   that will be proven at a hearing to be held if the motion is

19   granted,   and     shall   be     supported   by    affidavits     or   other

20   evidentiary materials.” 8 U.S.C. § 1229a(c)(7)(B); 8 C.F.R.

21   § 1003.2(c)(1). The BIA may deny a motion to reopen if “the

22   movant has not introduced previously unavailable, material

23   evidence.”    INS v. Abudu, 485 U.S. 94, 104 (1988).                The BIA

                                             2
1    did not abuse its discretion in denying Wang’s motion to

2    reopen because he did not submit any evidence, such as

3    affidavits,     in    support.       See   8 U.S.C.   § 1229a(c)(7)(B);

4    Abudu, 485 U.S. at 104.

5        Further,     the    BIA    provided     Wang   due   process.         “To

6    establish a violation of due process, an alien must show that

7    []he was denied a full and fair opportunity to present h[is]

8    claims    or   that    [he    was]   otherwise     deprived   .   .   .   of

9    fundamental fairness.”         Burger v. Gonzales, 498 F.3d 131, 134

10   (2d Cir. 2007) (quotation marks omitted).                Wang had a full

11   and fair opportunity to file a brief when, over the course of

12   one year and a half, the BIA sent him two briefing schedules

13   at the correct addresses of record and reopened proceedings

14   to permit him a second opportunity to file a brief.               Id.

15       For the foregoing reasons, the petition for review is

16   DENIED.

17                                 FOR THE COURT:
18                                 Catherine O’Hagan Wolfe
19                                 Clerk of Court




                                           3